Motion Granted and Trial Court’s Order Reversed; Opinion Filed October 20, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01117-CV

             DWIGHT BELL, DEBORAH BELL, AND BOB BELL, Appellants

                                                V.

                              KAREN LYNN HARRIS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00107-2014

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                  Opinion by Justice Stoddart

       Appellant, Dwight Bell, seeking to proceed in this appeal without prepayment of costs as

contemplated under Texas Rule of Appellate Procedure 20.1, has filed a motion for review of the

trial court’s order sustaining the court reporter’s contest to his September 14, 2015 affidavit of

indigence. See TEX. R. APP. P. 20.1(a),(j). The court reporter timely contested Bell’s affidavit on

September 17, 2015, two days after the district clerk filed her contest. See id. 20.1(e)(1). Only

the court reporter’s contest was argued at the hearing.

       We review a trial court’s order sustaining a contest to an affidavit of indigence for abuse

of discretion. Jackson v. Tex. Bd. of Pardons and Paroles, 178 S.W.3d 272, 275 (Tex. App.—

Houston [1st Dist.] 2005, no pet.). We will conclude the trial court abused its discretion if it
acted without reference to any guiding rules or principles or in an arbitrary and unreasonable

manner. See id. When, as here, multiple contests to an affidavit are filed, the trial court has ten

days from the filing of the first contest to sign an order either sustaining the contest or extending

the time for hearing it. See TEX. R. APP. P. 20.1(i)(2),(4); Ramirez v. Packer, 807 S.W.2d 728,

729 (Tex. 1991). If the trial court fails to do either within the ten day period, the allegations in

the affidavit are deemed true, and the party filing the affidavit of indigence is allowed to proceed

on appeal without prepayment of costs. See TEX. R. APP. P. 20.1(i)(4).

       Based on the September 15th filing date of the district clerk’s contest, the trial court had

until September 25th to sign the order sustaining the contests or extending the time for hearing

them. See TEX. R. APP. P. 20.1(i)(2),(4); Ramirez, 807 S.W.2d at 729. The trial court, however,

did neither. Rather, the trial court signed the order sustaining the court reporter’s contest

October 6, 2015.

       Because the trial court ruled on the contest outside the permissible time period, the trial

court abused its discretion in sustaining the contest and Bell is allowed to proceed with this

appeal without advance payment of costs. See TEX. R. APP. P. 20.1(i)(4). We grant Bell’s

motion and reverse the trial court’s order.




                                                      /Craig Stoddart/
                                                      CRAIG STODDART
151117F.P05                                           JUSTICE




                                                –2–